DETAILED ACTION
 The communication dated 11/30/2020 has been entered and fully considered.
Claims 1 and 3 have been amended. Claims 1-3 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant's arguments filed 6/15/2020 have been fully considered.
Applicant argues that KAWAKAMI fails to disclose or suggest at least “heating the pair of end faces in a direction perpendicular to the end faces, which is the direction perpendicular to the lamination direction of the laminate, while cooling the pair of main faces in the direction parallel to the lamination direction of the laminate by sandwiching the pair of main faces between a pair of cooling plates to thermally shrink the heat shrinkable film on the pair of end faces”.
 The Examiner respectfully disagrees. KAWAKAMI teaches a heating unit that includes a sealing heater (51), a heater pressing member (52) and a cooling plate (54) [0026; Figs. 1-2]. KAWAKAMI teaches a negative electrode (12) is sandwiched between two separators (11) and the heating unit is raised/lowered to surround the composite of the negative electrode and separators [Figs. 1-2; 0026-0028], which the end faces would be heated in a direction perpendicular to the end faces while being cooled by the cooling plate (54) on the main face. KAWAKAMI further teaches that a heat-shrinkable film is disposed so as to surround an outer periphery of the laminate and at least the separator of the laminate is firmly integrated by bonding with part of the peripheral part [0033]. Furthermore, the heater (51) is shown to be 
The Examiner has also argued that although KAWAKAMI does not explicitly teach a pair of cooling plates on each main face, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify KAWAKAMI to duplicate a cooling plate to the other main face in order to improve the function of the battery [0013] and for efficiently producing a high-performance battery that is excellent in safety [0015]. In the alternative, in the same field of endeavor, electrode assemblies, LAPPE teaches: enveloping, with a tubular heat shrinkable film, four faces of the laminate including a pair of main faces perpendicular to a lamination direction of the laminate and facing each other, and a pair of end faces parallel to the lamination direction of the laminate, perpendicular to the main faces and facing each other by inserting the laminate into the tubular heat shrinkable film (LAPPE teaches an electrode arrangement (12) provided in a pouch and a shrink sleeve (50) composed of non-conductive, heat-shrinkable material is placed around the main surfaces (H) and the side surfaces [Col. 2, lines 39-54]. LAPPE further teaches the sleeve (50) laminates a pair of main faces (main surfaces (H)) that are perpendicular to the lamination direction of the electrode arrangement (12) and a pair of end faces (side surfaces) that are parallel to the lamination direction of the electrode arrangement (12) and perpendicular to the main faces and facing each other inside the shrink sleeve, as shown below [Fig. 3a, 3b, 4-5]). LAPPE further teaches that the shrink sleeve (50) is heat-treated and shrinks [Col. 2, lines 49-53; claim 5]. LAPPE further teaches the main surfaces (H) are surrounded on both sides by a cold-plate device having two cold plates (70a, 70b) to 
The Applicant further argues that KAWAKAMI further fails to disclose or suggest “wherein the heating the pair of end faces, the separator is not melted and not thermally fusion bonded with the heat shrinkable film based on the cooling the pair of main faces.” The Examiner agrees that KAWAKAMI does not teach this limitation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new matter limitation and the new prior art. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On pg. 11 of the specification, it states “by cooling the pair of main faces (12) of the laminate (10) with the cooling plates (60), heat-induced degradation of the separator (40) can be prevented.” The specification further states on page 11, “it is possible to solve the problem of damage in the bonded portion between the tape and the outermost layer (for example, electrode, separator) of the laminated electrode assembly during the operation (in particular, peeling of the active material layer at the bonded portion between the tape and the active material layer) and the problem of the restraining force caused by the deflection of the tape during operation”. Page 11 of the specification does not equate “heat-induced degradation of the separator” to “not melting” and “not thermally fusion bonded”.  Therefore the cited limitations constitute new mater and are not supported by the instant specification as originally filed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (JP 2003-272595 A), hereinafter KAWAKAMI, in view of Lappe et al. (U.S. 9,048,463), hereinafter LAPPE, Nagai et al. (U.S. 5,912,090), hereinafter NAGAI, Kwon et al. (U.S. 8,617,258), hereinafter KWON, Park et al. (U.S. PGPUB 2009/0280398), hereinafter PARK, MICHALK (U.S. PGPUB 2012/0094082), hereinafter MICHALK, and INOUE et al. (U.S. PGPUB 2018/0175451), hereinafter INOUE.
claim 1, KAWAKAMI teaches: A method for producing a laminated electrode assembly (KAWAKAMI teaches a method for making a laminated electrode assembly [0006; 0017]), comprising the steps of: preparing a laminate in which a plurality of positive electrode sheets and a plurality of negative electrode sheets are alternately laminated, and a separator is interposed between each positive electrode sheet and each negative electrode sheet, (KAWAKAMI teaches a plurality of positive electrodes (24) and a plurality of negative electrodes (25) alternatively laminated [Figs. 3, 4; 0037]. KAWAKAMI further teaches a separator interposed between each positive and negative electrode sheet perpendicular to the laminate direction [Fig. 4; 0038-0039]); enveloping, with a heat shrinkable film (KAWAKAMI teaches enveloping the laminated body of the electrode-separator composite with a heat shrink film [0043-0044]), four faces of the laminate including a pair of main faces perpendicular to a lamination direction of the laminate and facing each other, and a pair of end faces parallel to the lamination direction of the laminate and facing each other (KAWAKAMI teaches there are at least four faces, which includes two main faces and a pair of end faces [Figs. 2, 3, 4; 0043]); and heating the pair of end faces in a direction perpendicular to the end faces, which is the direction perpendicular to the lamination direction of the laminate, while cooling the pair of main faces in the direction parallel to the lamination direction of the laminate by sandwiching the pair of main faces between a pair of cooling plates to thermally shrink the heat shrinkable film on the pair of end faces (KAWAKAMI teaches end faces are heated by a heating unit (5) while a cooling plate (54) presses against one main face [Fig. 1, 2; 0028]. KAWAKAMI further teaches the heater unit (5) melts and bonds the separator into a bag shape containing the electrodes [0025]. The separator (11), which sandwiches a negative electrode (12) is put into a seal heater unit (5) with the cooling plate (54) on top of the electrode (12) and separator (11) , . . . , wherein a predetermined load is applied to compress the laminate to a predetermined thickness when sandwiching the laminate with the pair of cooling plates (KAWAKAMI teaches the cooling plate (54) has a predetermined pressure that sandwiches the laminate to a predetermined thickness [0028; 0054; 0091]).
KAWAKAMI does not explicitly teach a pair of cooling plates on each main face, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify KAWAKAMI to duplicate a cooling plate to the other main face in order to improve the function of the battery [0013] and for efficiently producing a high-performance battery that is excellent in safety [0015]. In the alternative, in the same field of endeavor, electrode assemblies, LAPPE teaches: enveloping, with a tubular heat shrinkable film, four faces of the laminate including a pair of main faces perpendicular to a lamination direction of the laminate and facing each other, and a pair of end faces parallel to the lamination direction of the laminate, perpendicular to the main faces and facing each other by inserting the laminate into the tubular heat shrinkable film (LAPPE teaches an electrode arrangement (12) provided in a pouch and a shrink sleeve (50) composed of non-conductive, heat-shrinkable material is placed around the main surfaces (H) and the side surfaces [Col. 2, lines 39-54]. LAPPE further teaches the sleeve (50) laminates a pair of main faces (main surfaces (H)) that are perpendicular to the lamination direction of the electrode arrangement (12) and a pair of end faces (side surfaces) that are parallel to the lamination direction of the electrode arrangement (12) and perpendicular to the main faces and facing each other inside the shrink sleeve, as shown below [Fig. 3a, 3b, 4-5]). LAPPE further teaches that the shrink sleeve (50) is heat-treated and shrinks [Col. 2, lines 49-53; 

    PNG
    media_image1.png
    371
    492
    media_image1.png
    Greyscale

In the alternative, in the same field of endeavor, laminated electrode assemblies, NAGAI teaches the cell stack is sealed with a heat-shrinkable sheet or tube (6) [Fig. 10; Col. 2, lines 8-
KAWAKAMI, LAPPE and NAGAI is silent as to inserting the electrode assembly into the heat-shrinkable tube. In the same field of endeavor, laminated electrode assemblies, KWON teaches inserting a laminated electrode assembly into a heat-shrinkable tube [Abstract; Col. 2, lines 13-27; Col. 3, lines 50-67]. KWON further teaches the shape is not limited to a specific shape and may include any shape [Col. 3, lines 59-67; Col. 4, lines 34-36]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KAWAKAMI, FUJITA, LAPPE and NAGAI, by inserting the electrode assembly into a heat-shrinkable tube, as suggested by KWON, in order to closely adhere the tube to the outer surface of the electrode assembly [Col. 2, lines 25-27] and simplifying the method by using an inserting process with the electrode and tube [Col. 5, lines 4-10].
If the Applicant remains unconvinced that LAPPE teaches enveloping, with the tubular heat shrinkable film, four faces of the laminate include a pair of main faces perpendicular to the lamination direction and facing each other, and a pair of end faces parallel to the lamination direction of the laminate, perpendicular to the main faces, and facing each other by inserting the laminate into the tubular heat shrinkable film, then PARK teaches this feature. In the same field of endeavor, laminated electrode assemblies, PARK teaches the bare cell (110) may include a casing (160) [0094]. The casing (160) may be a tape-shaped label or a heat shrinkable tube, which is attached to cover the top, bottom and side surfaces of the bare cell (110). The Examiner 
KAWAKAMI teaches the cooling plate has a predetermined load. In the alternative, in the same field of endeavor, cooling devices, MICHALK teaches a pair of cooling plates (10, 16) (Fig. 1; [0026]; [0070]; [0074], examiner is interpreting cooling blocks (16) and cooling surfaces (10) as cooling plates) and wherein the predetermined load is applied to compress the laminate to a predetermined thickness when sandwiching the laminate with the pair of cooling plates (MICHALK teaches the cooling surfaces are cooled to a predefined temperatures and a compression pressure against one another or onto the film arrangement is predefined [0046]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify KAWAKAMI and LUPPE by having a pair of cooling plates with a predetermined load, as suggested by MICHALK, in order to prevent damage to the film between heating and cooling, or unwanted shrinkage [0047; 0018].
KAWAKAMI, LAPPE, NAGAI, KWON, PARK and MICHALK are silent as to wherein in the heating the pair of end faces, the separator is not melted and is not thermally fusion bonded with the heat shrinkable film based on the cooling the pair of main faces. In the same field of endeavor, electrode assemblies, INOUE teaches the separator is not damaged by heat during heat pressing [0095]. INOUE further teaches that the separator does not melt and has a heat shrinkage ratio of 3% or less [0101]. It would have been obvious to one of ordinary skill in 
As for claim 2, the Examiner interprets (23a) of KAWAKAMI as the cut-out [Figure 2].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (JP 2003-272595 A), hereinafter KAWAKAMI, Lappe et al. (U.S. 9,048,463), hereinafter LAPPE, Nagai et al. (U.S. 5,912,090), hereinafter NAGAI, Kwon et al. (U.S. 8,617,258), hereinafter KWON, Park et al. (U.S. 2009/0280398), hereinafter PARK and MICHALK (U.S. PGPUB 2012/0094082), hereinafter MICHALK, as applied to claim 1 above, and further in view of Watanabe et al. (U.S. 6,492,058), hereinafter WATANABE.
Regarding claim 2, The Examiner interpreted (23a) of KAWAKAMI as meeting the cut-out limitation.
In the alternative, should (23a) not meet the limitation, in the same field of endeavor, batteries, WATANABE teaches: wherein the heat shrinkable film has a cutout portion, and the cutout portion is arranged on the end face parallel to the lamination direction of the laminate in the step of enveloping with the heat shrinkable film (WATANABE teaches a cell and circuit are contained in a case (1) which can be configured from heat-shrink film. The case has electrode windows (5) which Examiner is interpreting as the cutout portions on end faces, which are for exposing electrode terminals (4) outside the case [Fig. 2; Col. 4, lines 21-31]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the shrink wrap of KAWAKAMI and LAPPE by having cutout portions in the shrink sleeve, as .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. 7,811,703), hereinafter FUJITA, in view of Lappe et al. (U.S. 9,048,463), hereinafter LAPPE, Kawakami et al. (JP 2003-272595 A), hereinafter KAWAKAMI, and MICHALK (U.S. PGPUB 2012/0094082), hereinafter MICHALK.
Regarding claim 3, FUJITA teaches: A method for producing a laminated electrode assembly (FUNITA teaches making a laminated electrode assembly [Col. 3, lines 53-61]), comprising the steps of: preparing a laminate in which a plurality of positive electrode sheets and a plurality of negative electrode sheets are alternately laminated, and a separator is interposed between each positive electrode sheet and each negative electrode sheet (FUJITA teaches a plurality of positive electrodes (3) and a plurality of negative electrodes (4), which are laminated one upon the other with a separator (5) interposed therebetween [Fig. 1B; Col. 3, lines 62-66]); enveloping, with a heat shrinkable film (FUJITA teaches in a second embodiment that can be used with the cell of the first embodiment, that it is possible to use a thermally shrinkable tube in place of an adhesive tape (23) for fixing the battery module (22). FUJITA further teaches, in this case, the protective sheets (33) are arranged on both sides of the battery module (22) and, after the thermally shrinkable tube is wound about the protective sheets, the tube is thermally shrunk to fix the battery module (22) [Fig. 5; Col. 17, lines 40-45]), four faces of the laminate including a pair of main faces perpendicular to a lamination direction of the laminate and facing each other, and a pair of end faces parallel to the lamination direction of the laminate and facing each other (FUJITA teaches there are at least four faces, which includes two main faces and a pair of end faces [Fig. 5, shown below]); . . ., and wherein the heat shrinkable film is not thermally fusion-bonded with the separator (FUJITA teaches that the shrinkable tube is not fusion-bonded with the separator [Fig. 5; Col. 17, lines 40-45]).

    PNG
    media_image2.png
    823
    876
    media_image2.png
    Greyscale

FUJITA is silent as to heating the pair of end faces while cooling the pair of main faces by sandwiching the pair of main faces between a pair of cooling plates to thermally shrink the heat shrinkable film on the pair of end faces. In the same field of endeavor, electrode assemblies, LAPPE teaches: enveloping, with a tubular heat shrinkable film, four faces of the laminate including a pair of main faces perpendicular to a lamination direction of the laminate and facing each other, and a pair of end faces parallel to the lamination direction of the laminate, perpendicular to the main faces and facing each other by inserting the laminate into the tubular heat shrinkable film (LAPPE teaches an electrode arrangement (12) provided in a pouch and a shrink sleeve (50) composed of non-conductive, heat-shrinkable material is placed around the main surfaces (H) and the side surfaces [Col. 2, lines 39-54]. LAPPE further teaches the sleeve (50) laminates a pair of main faces (main surfaces (H)) that are perpendicular to the lamination direction of the electrode arrangement (12) and a pair of end faces (side surfaces) that are parallel to the lamination direction of the electrode arrangement (12) and perpendicular to the main faces and facing each other inside the shrink sleeve, as shown below [Fig. 3a, 3b, 4-5]). LAPPE further teaches that the shrink sleeve (50) is heat-treated and shrinks [Col. 2, lines 49-53; claim 5]. LAPPE further teaches the main surfaces (H) are surrounded on both sides by a cold-plate device having two cold plates (70a, 70b) to transport heat away [Col. 3, lines 17-24]). It would have been obvious to modify FUJITA by having a heat shrinkable sleeve to surround four faces and sandwich with cooling plates, as suggested by LAPPE, in order to have to have a covering that can be produced easily and at low cost and can be replaced easily if necessary [Col. 1, lines 57-60], to protect the sharp edges against chafing and smooths the corrugation of the main surfaces [Col. 2, lines 52-67] and to transport away heat from the main surfaces [Col. 3, lines 17-20].
FUJITA and LAPPE are both silent as to a predetermined load applied. In the same field of endeavor, laminated electrode assemblies, KAWAKAMI teaches heating the pair of end faces in a direction perpendicular to the end faces, which is the direction perpendicular to the lamination direction of the laminate, while cooling the pair of main faces in the direction parallel to the lamination direction of the laminate by sandwiching the pair of main faces between a pair of cooling plates to thermally shrink the heat shrinkable film on the pair of end faces (KAWAKAMI teaches end faces are heated by a heating unit (5) while a cooling plate (54) presses against one main face [Fig. 1, 2; 0028]. KAWAKAMI further teaches the heater unit (5) melts and bonds the separator into a bag shape containing the electrodes [0025]. The separator (11), which sandwiches a negative electrode (12) is put into a seal heater unit (5) with the cooling plate (54) on top of the electrode (12) and separator (11) [Figs. 1-2; 0026-0028], which would make the heater heat the separator and electrode in a direction perpendicular to the end faces of the separators (11) and negative electrodes (12)). KAWAKAMI does not explicitly teach a pair of cooling plates on each main face; however, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify KAWAKAMI to duplicate a cooling plate to the other main face in order to improve the function of the battery [0013] and for efficiently producing a high-performance battery that is excellent in safety [0015]. KAWAKAMI further teaches wherein a predetermined load is applied to compress the laminate to a predetermined thickness when sandwiching the laminate with the pair of cooling plates (KAWAKAMI teaches the cooling plate (54) has a predetermined pressure that sandwiches the laminate to a predetermined thickness [0028; 0054; 0091]). It would have been obvious to modify FUJITA and LAPPE, by having cooling plates on the main faces, as suggested by KAWAKAMI, in order to improve the function of the battery [0013] and improve safety [0015].
KAWAKAMI teaches the cooling plate has a predetermined load. In the alternative, in the same field of endeavor, cooling devices, MICHALK teaches a pair of cooling plates (10, 16) (Fig. 1; [0026]; [0070]; [0074], examiner is interpreting cooling blocks (16) and cooling surfaces (10) as cooling plates) and wherein the predetermined load is applied to compress the laminate to a predetermined thickness when sandwiching the laminate with the pair of cooling plates (MICHALK teaches the cooling surfaces are cooled to a predefined temperatures and a 
FUJITA, LAPPE, KAWAKAMI, and MICHALK are silent as to wherein in the heating the pair of end faces, the separator is not melted and is not thermally fusion bonded with the heat shrinkable film based on the cooling the pair of main faces. In the same field of endeavor, electrode assemblies, INOUE teaches the separator is not damaged by heat during heat pressing [0095]. INOUE further teaches that the separator does not melt and has a heat shrinkage ratio of 3% or less [0101]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJITA, LAPPE, KAWAKAMI, and MICHALK, by having a separator that does not melt, as suggested by INOUE, in order to have a highly reliable package battery that is excellent in heat resistant safety [0001].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M./Examiner, Art Unit 1748       


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748